Citation Nr: 1751852	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-16 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Whether there is new and material evidence to reopen a claim for service connection for a right shoulder condition. 

2. Whether there is new and material evidence to reopen a claim for service connection for a right hand condition. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel 


INTRODUCTION 

The Veteran served on active duty from October 1955 to May 1959. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 ratings decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran had a travel board hearing before the undersigned Veterans Law Judge in August 2017. At the hearing, the record was held open until October 15, 2017 for the purpose of submitting more documentation from the Veteran's doctor. No documentation was submitted. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a right hand disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The May 2007 decision denying service connection for a right shoulder disability is final.

2. The May 2007 decision denying service connection for a right hand disability is final.

3. New and material evidence has been received to re-open the Veteran's claims for service connection for a right hand and right shoulder disability.  

4. The weight of the evidence is against finding a nexus between the Veteran's current right shoulder arthritis and any in-service incident. 


CONCLUSIONS OF LAW

1. The May 2007 rating decision that denied entitlement to service connection for a right shoulder condition is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. The May 2007 rating decision that denied entitlement to service connection for a right hand condition is final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3. New and material evidence has not been received since the May 2007 rating decision to reopen the Veteran's claim of entitlement to service connection for a right shoulder condition. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

4. New and material evidence has not been received since the May 2007 rating decision to reopen the Veteran's claim of entitlement to service connection for a right hand condition. 38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

5. The criteria for service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for his right shoulder and right hand conditions.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record. 38 U.S.C.A. § 7105. However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

The RO denied the Veteran's claim of entitlement to service connection for a right hand and right shoulder disability in a May 2007 rating decision because the record did not include evidence showing that his right hand or right shoulder conditions were related to service. The Veteran was notified of this decision by a May 2007 letter. The Veteran did not file a Notice of Disagreement, nor was additional relevant evidence received within one year of the decision. Thus, the Board finds that the May 2007 decisions are final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted lay testimony through buddy statements from his wife supporting that the contention that the Veteran suffered right shoulder pain when she met him in 1960.  In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claim for a right shoulder condition. Thus, the claim of entitlement to service connection for right shoulder is reopened.  

In terms of the right hand disability, since the original denial in May 2007, the Veteran had a VA examination in February 2014 which noted the Veteran had a hand injury in service due to a burn that resolved. Furthermore, the Veteran had a calcified mass in his right hand that occurred at least after 2002. The VA examiner opined that the Veteran did not have a right hand disability related to service.   In this instance, however, the VA examiner did not consider the in-service injuries in 1956 and 1959 that both claimed swelling of the hand. Therefore, this claim is re-opened because the VA examiner in February 2014 triggers the VA's duty to assist given the inadequacy of the examination. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran was an engine mechanic for diesel engines in the United States Navy. 
The Veteran testified in August 2017 that he hurt his right shoulder securing a landing craft in stormy weather while in service. He testified that he waited until two days after the incident to see a doctor on the ship. He was treated with cold packs and aspirin. The Veteran contends that he never had a discharge examination from the military. The Veteran's shoulder continued to bother him after discharge. He stated that years later he went to the doctor and was told he had arthritis. After service, the Veteran was a mechanic for twenty years. The Veteran's wife testified that she married the Veteran in 1960 and eventually noticed that the Veteran had pain in his right shoulder. 

The Veteran submitted a lay statement from his wife dated August 2017. She wrote that she has known the Veteran for 57 years and at the beginning of the marriage she noticed complaints of right shoulder discomfort and pain. 

In April 1958, there is documentation of swelling in the Veteran's right forearm. Subsequent notes show that this swelling decreased greatly within a few days. Post-service treatment records from Kaiser Permanente show right shoulder pain in December 1992. These reports include complaints after cutting wood. 

The Board finds that the Veteran is competent to report current complains of right shoulder arthritis. Therefore, element (1) is met. 

The Board notes that service treatment records do not show any injury to the right shoulder, only injuries to the right forearm. Moreover, the Veteran did not report shoulder pain until at least December 1992, many decades after his service. While the Board accepts the Veteran's wife's testimony that he may have had some right shoulder pain as early as 1960, there is no evidence to corroborate the Veteran experiencing any right shoulder chronic condition or arthritis until December 1992. 

Therefore, presumptive service connection for right shoulder arthritis as a "chronic disease" is not warranted as there is no documentation of arthritis from within one year of the Veteran's 1959 discharge.  As for a continuity of symptomatology between the right shoulder arthritis and service, arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

Therefore, based on the above, the weight of the evidence is against finding that the Veteran's current condition is related to an in-service injury or that there is any documentation of arthritis within one year of the Veteran's discharge. 

III. Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a September 2009 letter prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  . However, the Board notes that no VA examination has been obtained for the Veteran's right shoulder claim. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  As discussed above, the evidence does not satisfy the standards of McLendon, as there is no evidence to corroborate an in-service right shoulder disability.  It was not found necessary to provide an examination or medical opinion for the Veteran's right shoulder condition. VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c).
 

ORDER

The claim for service connection for a right shoulder condition is denied. 


REMAND

The claim for service connection for a right hand disability should be remanded to obtain an addendum opinion as to whether in-service injuries to the right hand are related to current complaints of right hand pain. In service, there is a notation in June 1957 for a swollen right hand and the x-ray is noted to have been negative. In April 1995, post-treatment records from Kaiser Permanente show the development of a calcified mass on the right hand. The mass was subsequently removed. The Veteran had a VA examination in February 2014 which noted the Veteran had a hand injury in service due to a burn that resolved. Furthermore, the Veteran had a calcified mass in his right hand that occurred at least after 2002. The VA examiner opined that the Veteran did not have a right hand disability related to service.   In this instance, however, the VA examiner did not consider the in-service injuries in 1956 and 1959 that both claimed swelling of the hand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the February 2014 VA examiner. If that examiner is not available, please find another appropriate specialist. The VA examiner should consider the Veteran's reports in service of a swollen hand. Furthermore, the VA examiner should opine as to whether it is more likely than not (50% or more probability) that the Veteran's swollen hand injury is related to his current complaints of right hand pain. 

2. Next, readjudicate the Veteran's claim for service connection for a right hand disability. If the claim remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


